          Case 1:18-cv-01913-DCF Document 26 Filed 11/20/18 Page 1 of 1




                                       KATZMELINGER
                                 280 MADISON AVENUE, SUITE 600
                                  NEW YORK, NEW YORK 10016
                                     www.katzmelinger.com

 Nicole Grunfeld                                                             o: 212.460.0047
 Katz Melinger PLLC                                                           f: 212.428.6811
                                                                 ndgrunfeld@katzmelinger.com

                                                     November 20, 2018

VIA ECF
Magistrate Judge Debra C. Freeman
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re: Arias v. deVere USA, Inc.. et al.
           Civil Action No. 18-cv-01913

Your Honor:

       We represent plaintiff, Ashley Arias, in the above-captioned matter, and write jointly with
counsel for Defendant deVere USA, Inc. to provide a brief status update, as requested by the Court.

        The parties believe that there is still room for progress in their settlement negotiations, and
thus request that the date of December 4, 2018 be set for another status letter to the Court. At that
time, the parties hope to inform the Court whether a settlement conference will be necessary.

       We thank the Court for its attention to this matter.

                                                               Respectfully submitted,

                                                               /s/Nicole Grunfeld_
                                                               Nicole Grunfeld


cc: Jonathan C. Sterling (via ECF)
